Case 1:21-cv-00309-ELH Document 42-5 Filed 09/07/21 Page 1 of 3

EXHIBIT 5
B/E, Case 1:21-Cv-00309-ELddmph2O MAORI Mare Poa: RUBS PRED AARoh Page 20f3

Compass: MARKETING John White <jwhite@compassmarketinginc.com>

 

Fwd: Notice of Termination
i message

 

Mike White <mwhite@compassmarketinginc.com> Sat, Nov 24, 2018 at 10:04 AM
To: John D White <jwhite@compassmarketinginc.com>, Daniel J White <dwhite@compassmarketinginc.com>, Mike White
<mwhite@compassmarketinginc.com>

Cc: cornpass@compassmarketinginc.com

John,

Although you have taken liberties in the past, you do not have the authority to higher or terminate any employee of
Compass Marketing. That ts a function of the Compass Marketing Board of Directors. Nor do you have authority to retain
legal counsel for the company, that too is a function of the Compass Marketing Board of directors.

The Board of Directors for Compass Marketing Inc, will be meeting on Saturday Dec 1, 2018. Although it is clear that the
pressures you are under are causing you to make reckless decisions and actions, if there is a board quorum, the board
of directors for Compass Marketing will discuss and review your proposals. If the board makes any decisions or makes
any moves, all of Compass Marketing will be made aware of them.

| will be continuing with my duties and responsibilities as an owner of Compass Marketing and trustee. John, if you wish
to destroy this company, you will be doing it through me, not around me or with me. You should put on your big boy
pants. You will need them.

i would caution you to refrain from additional liable actions or statements and communications.

Regards
Mike

Michael R. White
Compass Marketing Inc
Annapolis Maryland 21403
410-268-0030 x 202

fax 443-440-5768

meen Forwarded message ---------

From: John White <jwhite@compassmarketinginc.com>
Date: Fri, Nov 23, 2018 at 12:24 PM

Subject: Notice of Termination

To: Mike White <mwhite@compassmarketinginc.com>
Ce: John White <Jwhite@compassmarketinginc.com>

Mike,

| have tried to reach you on a number of occasions over the fast three weeks in an effort to meet and discuss some
concerns | have regarding financial matters as well as other concerns | have, including your email to the entire company
three weeks ago. | have not received a response to my emails or calls requesting to meet. | am left with no choice, but to
do this via email. | have decided that it's just time. This email is to notify you that your employment with Compass
Marketing, Inc., is terminated effective imrnediately.

i hope you will want to effectuate a smooth transition. We will need to discuss what that looks like with you or your counsel,
if you are represented by an attorney. | have retained counsel for the company. In the meantime, | need you to give me

https://mail.googla.com/mailfu/1 7ik=7e3669217d8view=pt&search=all&permthid=thread-a%34Are67 11306167 15980968% 7Cmsg-f%3A161802815890... 1/2
BIZ'2019 - - Case 1:21-cv-00309-ELH ROG eO ae Ria: leg PRO eed Page 3 of 3

immediately all books and records of the company as well as all account information and access, including account
numbers and passwords (e.g., bank accounts, Quick Books, credit cards, vendor accounts).

Effective immediately you are no longer authorized to sign any Compass checks, issue any payments, charge anything on
the company American Express Card, communicate with any company vendors or clients, or have any communications via
your company email account, unless | specifically authorize in writing. You are no longer authorized in the Compass offices
or warehouses without an escort that | approve.

The extent of your cooperation with this transition will substantially influence how your transition from the company is
addressed. | am hoping we can do this amicably.

Regards,
John

John White

Chairman/CEO

Compass Marketing Inc
www.compassmarketinginc.com

htips://mail.google.com/mail/u/1 7ik=7e3e692 17d8.viow=pl&search=all&permthid=thread-a%3Are67 11306187 15980968%7Cmsg-f%3A161802815800... 2/2
